Citation Nr: 1820665	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-61 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for cancer.

4.  Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).

5.  Entitlement to a rating in excess of 30 percent for migraine headaches.

6.  Entitlement to an initial compensable rating for posttraumatic laceration of the penis and testicles.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran had active military service from February 1957 to January 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and May 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an initial compensable rating for posttraumatic laceration of the penis and testicles, entitlement to service connection for a left knee disability, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  An unappealed April 2010 rating decision denied service connection for residuals of a left knee disability.

2.  The evidence associated with the claims file subsequent to the April 2010 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.

3.  Colon cancer was not present during the Veteran's active service and is not otherwise etiologically related to such service.  

4.  Throughout the period on appeal, the Veteran's TBI has been manifested by a level of impairment of 1.

5.  The Veteran's migraine headaches are not manifested by completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for colon cancer have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for a rating in excess of 10 percent for TBI have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (2017).

4.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

An April 2010 rating decision denied entitlement to service connection for residuals of a left knee injury because the Veteran's service medical records did not reflect treatment for a left knee disability and because there was no evidence that a claimed left knee disability existed.  The Veteran did not appeal that decision.

The pertinent evidence that has been received since the April 2010 rating decision includes VA Medical Center records showing that the Veteran was diagnosed with osteoarthritis of the left knee.  

The Board finds that the new evidence obtained is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to service connection for a left knee disability is warranted.  To that extent only, the appeal is allowed.

Entitlement to Service Connection for Colon Cancer

The Veteran asserts that he has cancer related to his active service.  

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a colon cancer while the Veteran was in active service.  In December 1959, he was afforded a physical examination shortly before separation.  There is no indication from the examination report that he reported symptoms that could be associated with colon cancer at that time.  In fact, the Veteran was found to be clinically normal on his December 1959 separation examination.

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with colon cancer as early as June 2010.  Indeed, the record reflects that the Veteran began treatment for his cancer at that time.  There is no indication from the medical treatment notes of record that the Veteran's cancer has been related to his active service or had their onset during his active service.  Indeed, other than expressing general disagreement with the April 2015 rating decision, it does not appear that the Veteran has submitted any additional argument in an effort to substantiate his claim.

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of colon cancer to his active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection colon cancer is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Rating for a TBI

The Veteran has asserted that he is entitled to a rating in excess of 10 percent for his TBI as his symptoms are worse than those contemplated by the currently assigned rating.

The Veteran was afforded a VA TBI examination in March 2015.  At that time, the Veteran had a complaint of mild memory loss; and decrease in attention, concentration, or executive functions, but without objective evidence on testing.  The examiner found that the Veteran had normal judgment and routinely appropriate social interaction.  He found that the Veteran was occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  In that regard, the Veteran did not know the date.  The Veteran's motor activity was normal.  His visual and spatial orientation was mildly impaired.  The Veteran had three or more subjective symptoms that mildly interfered with work, activities of daily living, or other close relationships.  He had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction or both, but did not preclude them.  The Veteran was able to communicate by spoken or written language and to comprehend spoken or written language, and he had normal consciousness.

A review of the record shows that the Veteran also receives treatment for his traumatic brain injury at the VA Medical Center.  However, there is no indication from the treatment notes of record that the Veteran has symptoms of his TBI disability that are worse than those already reported by the VA examiner.  

In assessing the severity of the Veteran's TBI, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria to support a disability rating in excess of 10 percent require medical evidence within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, lay assertions are not more persuasive than objective medical findings which, as indicated above, support no more than a 10 percent disability rating throughout the appeal period.

The Veteran's subjective symptoms facet, which includes headaches, was assigned an impairment level of "1" during the appeal, which supports assignment of a 10 percent rating.  The Board acknowledges that the Veteran has headaches that have been linked to his in-service TBI.  However, as discussed below, the Veteran is in receipt of a separate 30 percent rating for his headaches.  As such, using the Veteran's headaches symptoms to support a higher rating for his TBI would be in violation of 38 C.F.R. § 4.14 (2017).  Therefore, the Veteran's TBI symptoms, without consideration of those symptoms which have been assigned separate ratings, are not severe enough to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, to include an extraschedular rating for migraines.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).  

Entitlement to an Increased Rating for Migraine Headaches

The Veteran has asserted that he is entitled to a rating in excess of 30 percent for his migraines as his symptoms are worse than those contemplated by the currently assigned rating.

In March 2015, the Veteran was afforded a VA headaches examination.  At that time, the Veteran reported that his headaches are always there.  He reported that he took aspirin which temporarily relieved his pain.  He further reported that his headache pain worsened with physical activity.  His headaches caused nausea and changes in vision.  He denied vomiting, and sensitivity to light and sound.  His headaches were not prostrating.  He also reported that headaches caused memory loss.

A review of the record shows that the Veteran also receives treatment for various disabilities at the VA Medical Center.  However, a review of VA Medical Center treatment notes of record is negative for treatment for headaches during the appeal period.  Thus, there is no indication from the treatment notes of record that the Veteran has symptoms of his headache disability that are worse than those already reported by the VA examiner.  

The Board finds that the Veteran is not entitled to a rating for migraines in excess of 30 percent.  In this regard, the Veteran did report that he experienced frequent headaches; however, there is no evidence indicating that the headaches are prostrating, or that they are productive of severe economic inadaptability.  The Veteran specifically reported that his migraines did not cause any sensitivity to light or sound.  Therefore, the Veteran is not entitled to a rating in excess of 30 percent for his headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, to include an extraschedular rating for migraines.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.  

Entitlement to service connection for cancer is denied.

Entitlement to a rating in excess of 10 percent for TBI is denied.

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

The Board notes that the Veteran has consistently asserted that he injured his left knee while in service.  In that regard, he stated that he was injured while on active duty in Germany.  Indeed, the Veteran's service treatment records show that the Veteran was in a Jeep accident while in Germany.  Further, that the Veteran injured his left thigh during that accident.  In light of the Veteran's statements and his current diagnosis of osteoarthritis of the left leg, the Board concludes that the Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was most recently afforded a VA examination for his service-connected laceration of the penis and testicles in March 2010.  At that time, the examiner found that the Veteran did not have any erectile dysfunction.  However, a September 2011 VA Medical Center record and a May 2017 statement indicated a possible worsening of his disabilities.  In that regard, the VA medical center record notes that the Veteran did have erectile dysfunction.  Further, in the May 2017 statement he specifically stated that he and his wife no longer have sexual relations, in part, due to the pain of his disability.  

As the above evidence indicates a possible worsening of that the Veteran's laceration of the penis and testicles since his last VA examination, an additional examination should be afforded to gauge the current level of severity of all impairment resulting from his laceration.  

The Board notes that the Veteran is seeking entitlement to a TDIU.  A review of the record shows that the Veteran does not meet the schedular criteria for assignment of a TDIU.  However, in the decision above, the Board remanded entitlement to increased ratings for posttraumatic laceration of the penis and testicles, and entitlement to service connection for a left knee disability.  Therefore, TDIU cannot be decided until the other pending claims are decided.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current left knee disability.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability is etiologically related to service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to injuring his knee during the in-service jeep accident.

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the laceration of the penis and testicles, to include any functional or neurological impairment of the penis.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a complete description of any function or neurological impairment resulting from the laceration of the penis and testicles.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  

5.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


